Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 23, 2022 has been accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-13, 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0056515 (Kobayashi) in view of US 2008045968 (Treadwell) further in view of US 7,180,075 (Brabec).
Regarding claim 1, Kobayashi discloses a structure (Figure 2) comprising: 
a first scintillating screen (element 26A+30A) that converts an absorbed portion of incident x-ray for medical radiography directed at the structure into light photons (see paragraph [0068], element 26 converts radiation into light and displays images, see figure 1, element 18); 
a photosensor (element 24 is a photosensor or photoelectric converter); and 
a second scintillating screen (elements 26B+30B), the photosensor array being between the first scintillating screen and the second scintillating screen (element 24 is between elements 26A and 26B), the second scintillating converts an absorbed portion of the incident x-ray for medical radiography transmitted through the first scintillating screen and the photosensor array into light photons (element 26B converts radiation that has passed through element 26A and 24 into light that is detected by element 24), where a surface of the first scintillating screen faces the photosensor array and a surface of the scintillating glass faces the photosensor array (the bottom of element 26A faces element 24, and the top of element 26B faces element 24), without another substrate being between the scintillating glass and a metal layer (no substrate is present between element 26B and the metal layer element 22B, which is the electrode of the photosensor array), 
wherein the second scintillating screen (element 26B) further comprises a backing (element 30B), the backing contacting another surface of the scintillating glass, the another surface being opposite of the surface facing the photosensor array (element 30B is on the bottom surface of element 26B which is opposite the surface facing element 24)
wherein the photosensor array is operable to capture at least a portion of the light photons from the first scintillating screen and the second scintillating screen and convert the captured light photons into electrical signals (element 24 is a photo electric converter and converts the light from elements 26A/26B into electrical signals).
Kobayashi does not teach that the photosensor is a photosensor array and that the second scintillating screen is comprised of a scintillating glass, and does not teach that the backing is absorptive to the light photons.
Treadwell discloses a conventional structure including a first scintillating screen (element 174), a photosensor array (element 176), a second scintillating screen (element 172) comprised of a scintillating glass (element 178 is a scintillator that is made of glass, see paragraph [0060], which discloses that the scintillator may be made of a scintillating glass) and that the second scintillating screen (element 172) includes a backing (element 180) that is absorptive to the light photons (see paragraph [0061] discloses a light control coating of black absorptive material).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Kobayashi with the invention as disclosed by Treadwell, as Treadwell teaches that the scintillating glasses are conventional scintillating screen materials and thus, would merely result in a simple substitution of one known element for another (conventional scintillator for a scintillating glass) in order to yield predictable results. Further, applying the absorptive backing of the Treadwell in improve signal to noise ratio and improve the modulation transfer function (see paragraph [0061] of Treadwell).
Further, the use of a photosensor array as taught by Treadwell in place of the photosensor disclosed by Kobayashi would increase the spatial resolution of the detector and increase the accuracy in detecting the position of the detected radiation.
Kobayashi in view of Treadwell does not disclose wherein the surface of the scintillating glass is a substrate for the photosensor array.
Brabec teaches a conventional ceramic (GOS) scintillator (Figure 2, element 3) that is mechanically stable and is the mechanical base or substrate for the photosensor array (element 9, see column 3, lines 38-49). Brabec teaches depositing the photosensor on the scintillator and uses the scintillator as support. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kobayashi and Treadwell with the scintillator is a substrate for the sensor array, in order to reduce manufacturing steps and thus, reduce manufacturing costs as well as reduce the bulk of the detector to make it thinner and more compact.
Regarding claim 2, Kobayashi, Treadwell and Brabec discloses the structure of claim 1. Kobayashi does not disclose the details of the photosensor array. 
Treadwell discloses a photosensor array comprising: 
a plurality of photosensitive storage elements for capturing the at least a portion of the light photons from the first scintillating screen and the second scintillating screen (element 192 is a photosensor element for capturing elements 196 and 200 from both first and second scintillator screens element 174/172);
a plurality of switching elements (element 190), where one switching element of the plurality of switching elements corresponds to one of the plurality of photosensitive storage elements, respectively element 190 corresponds to element 192 and includes a TFT which is a switch element);
a transparent metal bias layer (See figure 6, element 252 which is a transparent metal electrode for forming a bias line, see paragraph [0045}); and 
a 2D patterned transparent metal layer (element 244 is a transparent metal layer).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kobayashi, Treadwell and Brabec with the invention as disclosed by Treadwell, as it would merely result in a simple substitution of one known element (generic photodetector of Kobayashi, Treadwell and Brabec) for another (conventional photodetector structure of Treadwell) to yield predictable results.
Regarding claim 3, Kobayashi, Treadwell and Brabec disclose the structure of claim 2, wherein Kobayashi further discloses that the scintillating glass and the photosensor array are in direct optical contact with each other (element 26B and element 24 are in direct optical contact with each other).  
Regarding claim 4, Kobayashi, Treadwell and Brabec disclose the structure of claim 2, and Treadwell further discloses wherein portions of the transparent metal bias layer are not transparent (portion of element 254 that overlaps element 228 is not transparent), the portions being aligned with the plurality of switching elements as viewed from the transparent metal bias layer to the 2D patterned transparent metal layer (see portion of element 244 that overlaps TFTs or switching element 288).  
Regarding claim 5, Kobayashi, Treadwell and Brabec disclose the structure of claim 2, and Treadwell further discloses wherein the 2D patterned transparent metal layer and the transparent metal bias layer are comprised of indium tin oxide (ITO) (see paragraph [0045]).  
Regarding claim 6, Kobayashi, Treadwell and Brabec discloses the structure of claim 1, Kobayashi only provides general guidance as to the thickness of the scintillators (see paragraph [0033]) and does not disclose the claimed thickness range of the scintillating glass.
Treadwell discloses that the scintillating glass has a thickness about 200 microns to about 2000 microns (see paragraph [0061] discloses a thickness of 186 microns to about 2000 microns), where the thickness is based on an application of the structure see paragraph [0019] discloses that the thickness is based on the desired level of x-ray absorption and the desired spatial resolution).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kobayashi, Treadwell and Brabec with the claimed range in thickness as disclosed by Treadwell, as it would merely result in optimizing the thickness of the scintillator to reduce the bulk of the detector and optimize the x-ray absorption/spatial resolution, as taught by Treadwell.
Regarding claim 10, Kobayashi, Treadwell and Brabec disclose the structure of claim 1. 
Treadwell further discloses that the first scintillating screen comprises a scintillating phosphor layer (see paragraph [0060] discloses that the screens comprise a phosphor).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Kobayashi with the conventional phosphor scintillator of Treadwell, as it would merely result in a simple substitution of one known element (conventional scintillator of Kobayashi) for another (conventional phosphor scintillator of Treadwell) to yield predictable results.  
Regarding claim 11, Kobayashi, Treadwell and Brabec disclose the structure of claim 10, and Treadwell further disclose that wherein the scintillating phosphor layer is a powder (see paragraph [0060] discloses a phosphor powder) or granular type, or a nanocrystalline powder type or perovskite scintillator type. Kobayashi further discloses that the first scintillating screen (element 26A) further comprises a backing (element 30A), the backing contacting the scintillating phosphor layer (element 30A contacts element 26A).  
Regarding claim 12, Kobayashi, Treadwell and Brabec discloses the structure of claim 11, Kobayashi discloses wherein the backing of the first scintillating screen (element 30A) is reflective (element 30A is reflective) or absorptive to the light photons based on an application of the structure.  
Regarding claim 13, Kobayashi, Treadwell and Brabec discloses the structure of claim 10, and Treadwell further discloses wherein the scintillating phosphor layer is a structured needle type (see paragraph [0063]).  
Regarding claim 15, Kobayashi, Treadwell and Brabec discloses the structure of claim 1, and Kobayashi further discloses wherein a thickness of the second scintillating screen is greater than a thickness of the first scintillating screen (see paragraph [0033] discloses that the thickness may be different and that the first scintillator is smaller than the second scintillator).  
Regarding claim 26, Kobayashi discloses an imaging system (Figures 1 and 2) comprising:
A processor (element 12), configured to be in communication with a structure (element 10) comprising:
a first scintillating screen (element 26A+30A) that converts an absorbed portion of incident x-ray for medical radiography directed at the structure into light photons (see paragraph [0068], element 26 converts radiation into light and displays images, see figure 1, element 18); 
a photosensor (element 24 is a photosensor or photoelectric converter)
a second scintillating screen (elements 26B+30B), the photosensor array being between the first scintillating screen and the second scintillating screen (element 24 is between elements 26A and 26B), the second scintillating converts an absorbed portion of the incident x-ray for medical radiography transmitted through the first scintillating screen and the photosensor array into light photons (element 26B converts radiation that has passed through element 26A and 24 into light that is detected by element 24), where a surface of the first scintillating screen faces the photosensor array and a surface of the scintillating glass faces the photosensor array (the bottom of element 26A faces element 24, and the top of element 26B faces element 24), without another substrate being between the scintillating glass and a metal layer (no substrate is present between element 26B and the metal layer element 22B, which is the electrode of the photosensor array), 
wherein the photosensor is operable to capture at least a portion of the light photons from the first scintillating screen and the second scintillating screen and convert the captured light photons into electrical signals (element 24 collects light from the first screen element 26A/30A and the second screen elements 26B/30B).
the processor (element 12) is configured to:
receive the electrical signals from the structure (element 12 receives signals from the detector structure element 10) and
produce an image having the plurality of pixels using the electrical signals (element 18 displays the detected images).
Kobayashi does not teach that the photosensor is a photosensor array and that the photosensor array  is configured to produce an image having a plurality of pixels, each photosensor in the array comprises a photosensitive storage element and a switching element and represents a pixel in the image of the plurality of pixels, the photosensor array further comprising a transparent metal bias layer and a 2D patterned transparent metal layer and that the scintillating screen is comprise of a scintillating glass.
Treadwell discloses a conventional structure including a first scintillating screen (element 174), a photosensor array (element 176), a second scintillating screen (element 172) comprised of a scintillating glass (element 178 is a scintillator that is made of glass, see paragraph [0060], which discloses that the scintillator may be made of a scintillating glass). Treadwell further discloses a photosensor array configured to produce an image having a plurality of pixels (see abstract disclose an imaging array) where each photosensor of the array comprises a photosensitive storage element (element 192 is a photosensor element for capturing elements 196 and 200) and a switching element (element 190) represents a pixel in the image of the plurality of pixels (elements 190/192 is a photosensor pixel) the photosensor array further comprising a transparent metal bias layer (See figure 6, element 252 which is a transparent metal electrode for forming a bias line, see paragraph [0045}); and a 2D patterned transparent metal layer (element 244 is a transparent metal layer).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Kobayashi with the invention as disclosed by Treadwell, as Treadwell teaches that the scintillating glasses are conventional scintillating screen materials and thus, would merely result in a simple substitution of one known element for another (conventional scintillator for a scintillating glass) in order to yield predictable results. Further, applying the absorptive backing of the Treadwell in improve signal to noise ratio and improve the modulation transfer function (see paragraph [0061] of Treadwell).
Further, the use of a photosensor array as taught by Treadwell in place of the photosensor disclosed by Kobayashi would increase the spatial resolution of the detector and increase the accuracy in detecting the position of the detected radiation.
Kobayashi in view of Treadwell does not disclose wherein the surface of the scintillating glass is a substrate for the photosensor array.
Brabec teaches a conventional ceramic (GOS) scintillator (Figure 2, element 3) that is mechanically stable and is the mechanical base or substrate for the photosensor array (element 9, see column 3, lines 38-49). Brabec teaches depositing the photosensor on the scintillator and uses the scintillator as support. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kobayashi and Treadwell with the scintillator is a substrate for the sensor array, in order to reduce manufacturing steps and thus, reduce manufacturing costs as well as reduce the bulk of the detector to make it thinner and more compact.
Claims 21, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Treadwell and Brabec, further in view of NPL: Medical Imaging Scintillators from glass-ceramics using mixed rare earth halides by Beckert (Beckert) published September 14, 2016.
Regarding claim 21, Kobayashi, Treadwell and Brabec discloses the limitations set forth in claim 1, and teaches using a scintillating glass but does not disclose that the scintillating glass comprises luminescent nanocrystals in a glass matrix.
Beckert discloses a conventional scintillating glass that includes luminescent or scintillating rare earth halide nanoscale crystallites in an oxide host glass matrix (see page 514, first column, first full paragraph).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the conventional glass scintillator as disclosed by Kobayashi, Treadwell and Brabec with the scintillator of Beckert as it would reduce costs, require lower purity raw materials, isolate hygroscopic crystals from moisture and is conducive to new scintillator geometries and larger imaging panels matrix (see Beckert at page 514, first column, first full paragraph).
Regarding claim 22, Kobayashi, Treadwell and Brabec discloses the structure of claim 1, but does not specify that the scintillating glass comprises rare-earth halides.  
Beckert discloses a conventional scintillating glass that includes luminescent or scintillating rare earth halide nanoscale crystallites in an oxide host glass matrix (see page 514, first column, first full paragraph).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the conventional glass scintillator as disclosed by Kobayashi, Treadwell and Brabec with the scintillator of Beckert as it would reduce costs, require lower purity raw materials, isolate hygroscopic crystals from moisture and is conducive to new scintillator geometries and larger imaging panels matrix (see Beckert at page 514, first column, first full paragraph).
Regarding claims 24 and 25, Kobayashi, Treadwell and Brabec discloses the structure of claim 1, but does not specify wherein the scintillating glass has a glass transition temperature above 300°C or above 600°C. 
Beckert discloses a conventional scintillating glass that includes luminescent or scintillating rare earth halide nanoscale crystallites in an oxide host glass matrix (see page 514, first column, first full paragraph), where the glass transition temperature is above 300 C (see figure 1, discloses a glass transition of 1050K, which is 776.85 C, which is above 300C). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the conventional glass scintillator as disclosed by Kobayashi, Treadwell and Brabec with the scintillator of Beckert as it would reduce costs, require lower purity raw materials, isolate hygroscopic crystals from moisture and is conducive to new scintillator geometries and larger imaging panels matrix (see Beckert at page 514, first column, first full paragraph).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Treadwell and Brabec, Beckert further in view of JP2017015627A (Katsuaki).
Regarding claim 23, Kobayashi, Treadwell, Brabec discloses the limitation set forth in claim 1, but does not disclose that the surface of the scintillating glass has a smoothness of less than about 20 nm RMS.
Beckert discloses a conventional scintillating glass that includes luminescent or scintillating rare earth halide nanoscale crystallites in an oxide host glass matrix (see page 514, first column, first full paragraph), where the glass scintillator is polished to a mirror finish (see page 514, second column, first full paragraph). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kobayashi and Treadwell with the invention as disclosed by Beckert in order to increase light collection efficiency by having a mirrored polished surface as taught by Beckert.
Kobayashi, Treadwell, Brabec and Beckert does not specify that the scintillating glass has a smoothness of 20nm RMS.
Conventional radiation imagers utilize a ceramic scintillator with an RMS of 5 microns or less, which includes a smoothness of 20nm RMS, as disclosed by Katsuaki (see claim 1 of the attached translation of the description and claims). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kobayashi, Treadwell, Brabec and Beckert with the claimed roughness/smoothness disclosed by Katsuaki in order to increase light collection efficiency.
Response to Arguments
Applicant argues that Brabec does not teach using the surface of the scintillating glass as a substrate for the photosensor array. (Remarks at page 2). The use of a scintillating glass was addressed by Treadwell (see office action dated June 29, 2022, paragraph [15]), thus, applicant’s arguments are not persuasive. 
Applicant also argues that Brabec does no teach a scintillating glass and instead teaches a ceramic scintillator. (Remarks at page 2). Again, the scintillating glass material was addressed by Treadwell (see office action dated June 29, 2022, paragraph [15]). Brabec is merely being cited to teach one skilled in the art to use a scintillator as a support for a photosensor. (see below). 
Applicant also argues that Brabec teaches away from using the scintillator as a substrate for the photosensor array because of the unevenness of the phosphor layer it teaches using an intermediate layer to compensate for the defects and improve mechanical properties and thus, prevents the scintillator from being a substrate for the photosensor array. (Remarks at pages 2-3). The Examiner respectfully disagrees. Brabec teaches two configurations, figure 1, where an intermediate support is provided, while Figure 2 shows another detector configuration without an intermediate support. Further, Brabec teaches that certain scintillator materials such as a ceramic scintillator (Gd2O2S) serve as a scintillator and simultaneously as a mechanical base for the overall layer structure and imparts mechanical stability (see column 3, lines 38-47). Further, Brabec also teaches another configuration that does not use an intermediate layer, where the scintillator is prepared so that it can be bonded directly to the photodetector. Thus, applicant’s argument that Brabec does not teach a scintillator as a substrate for the photosensor array is not persuasive. 
Lastly, applicant argues that Figure 2 of Brabec does not suggest that the surface of the phosphor layer/scintillator could be the substrate for a photosensor array as claim (Remarks at pages 3-4). The Examiner respectfully disagrees as Brabec teaches that the scintillator itself serves as a scintillator and simultaneously as a mechanical base for the overall layer structure and imparts mechanical stability (see column 3, lines 38-47). Thus, applicant’s argument is not persuasive. 
Regarding claim 23, applicant argues that the cited references does not teach “wherein the surface of the scintillating glass has a smoothness of less than about 20 nm RMS.” (Remarks at pages 4-5). Applicant argues that Katsuaki does not teach the claimed smoothness as it uses #900, #1000, #2000 abrasive paper and could not achieve a smoothness as claimed. The examiner respectfully disagrees as claim 4 of the translation (see office action mailed on October 1, 2021), clearly recites “the scintillator array has a root mean square surface roughness Rq of 5 microns or less on a surface in contact with the reflective layer of the scintillator element 5). Thus, Katsuaki teaches the claimed limitation and applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896